DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 12/10/2020.
Claims 1-20 are currently pending and have been examined. 


Information Disclosure Statement 
Information Disclosure Statement received 12/10/2020 has been reviewed and considered.


	Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-7 and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 1-7 are directed to an apparatus and claims 15-20 are directed to a method.  Claims 1 and 15 are parallel in nature, therefore, the analysis will use claim 15 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 15 recite the abstract idea of “providing a selected vehicle for a fee”.
Specifically, representative claim 15 recites abstract concepts, including: presenting a plurality of vehicle units extracted from among a plurality of types of under units each of which is provided with a driving mechanism configured to cause wheels to rotate and a plurality of types of upper units to be loaded on any of the under units to a user, the plurality of vehicle units being combinable as a vehicle; - 40 -accepting selection by the user from among the plurality of vehicle units; and calculating a fee in the case of providing the selected vehicle units.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “providing a selected vehicle for a fee”  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, providing a vehicle for a fee is certain methods of organizing human activity because it is a sales activity.  Thus claims 1 and 15 recite an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 1 and 15 recite additional elements including: a computer; and a controller. Although the claims recite these additional elements, the additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1 and 15 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “providing a selected vehicle for a fee” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 15 are ineligible. 
	Dependent claim(s) 2-7 and 16-20  merely further limit the abstract idea, without reciting any additional elements.  Therefore, claims 2-7 and 16-20 do not integrate the abstract idea into a practical application, nor do they provide significantly more than the abstract idea for the same reason identified with respect to claims 1 and 15.
	

Claim Rejections - 35 U.S.C. § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristiansen (WO 2018/006916 A1). 
Claim 1, Kristiansen discloses an information processing apparatus comprising a controller configured to execute: 
presenting a plurality of vehicle units extracted from among a plurality of types of under units each of which is provided with a driving mechanism configured to cause wheels to rotate and a plurality of types of upper units to be loaded on any of the under units to a user, the plurality of vehicle units being combinable as a vehicle (pg. 3, lines 25-30 “the at least one autonomous propulsion module is adapted for simultaneously serving as a flexible, customizable undercarriage of the modular transport unit and, in operation, propelling the modular transport unit, and that the modular transport unit is any one of a car, a van, a truck, a bus…”; pg. 4, lines 1-20 “the end user may customize the cabin and/or the storage compartment, and thus the modular transport unit, according to need arising from given circumstances such as to provide an increased degree of flexibility to the end user”; pg. 20, lines 20-25 “The app 1100 may comprise instructions executable on the data processing device 1000 to display data to the user, e.g. on a screen or display of the data processing device 1000”); 
accepting selection by the user from among the plurality of vehicle units (pg. 4, lines 1-20 “the end user may customize the cabin and/or the storage compartment, and thus the modular transport unit, according to need arising from given circumstances such as to provide an increased degree of flexibility to the end user”; pg. 19, lines 25-30 “The app 1100 may also receive input from other sources such as internal or external databases or a user”); and 
calculating a fee in the case of providing the selected vehicle units (pg. 20, lines 5-15 “The app 1100 may comprise instructions executable on the data processing device 1000 to manage financing on usage … of one or more modular transport units according to the invention by e.g. subscription, share, purchase or lease”).  

Claim 8, Kristiansen discloses an information processing system comprising: 
a vehicle control apparatus mounted on an under unit or an upper unit of a vehicle configured by combining the under unit and the upper unit, the under unit comprising a driving mechanism configured to cause wheels to rotate, and the upper unit to be loaded on the under unit (FIGS. 3-4; pg. 8, lines 5-10 “The at least one propulsion element may be any one of a sphere, a wheel, a propeller and a rotor.  In an embodiment the modular transport unit further comprises a plurality of propulsion modules and/or a plurality of cabin modules and/or a plurality of storage compartment modules”; pg. 17, lines 1-10 “Figs. 1 and 2 show an example of a propulsion module 100 which serves as undercarriage and for propelling the modular transport unit simultaneously, and thus supports any need of transportation”; pg. 19, lines 25-30 “the app 1000 may receive input from … the CPU 12 mounted in the propulsion module 100”); and 
- 38 -an information processing apparatus configured to perform a process for providing a vehicle unit that is the under unit or the upper unit, wherein the information processing apparatus comprises a controller configured to execute (Figs. 1-2; pg. 19, lines 25-30): 
presenting a plurality of vehicle units that is combinable as the vehicle, among a plurality of types of the vehicle units, to a user, each of the plurality of types of the vehicle units being the above vehicle unit (pg. 4, lines 1-20 “the end user may customize the cabin and/or the storage compartment, and thus the modular transport unit, according to need arising from given circumstances such as to provide an increased degree of flexibility to the end user”; pg. 20, lines 20-25 “The app 1100 may comprise instructions executable on the data processing device 1000 to display data to the user, e.g. on a screen or display of the data processing device 1000”);  
accepting selection by the user from among the plurality of vehicle units (pg. 4, lines 1-20 “the end user may customize the cabin and/or the storage compartment, and thus the modular transport unit, according to need arising from given circumstances such as to provide an increased degree of flexibility to the end user”; pg. 9, lines 10-15 “In a further embodiment of such a system, the computer readable medium comprises instructions configured for execution at the data processing device such as to cause the data processing device to enable the user to design and customize the modular transport unit, and especially the cabin and/or storage compartment module(S) thereof”; pg. 19, lines 25-30 “The app 1100 may also receive input from other sources such as internal or external databases or a user”); and 
calculating a fee in the case of providing the selected vehicle units (pg. 20, lines 5-15 “The app 1100 may comprise instructions executable on the data processing device 1000 to manage financing on usage … of one or more modular transport units according to the invention by e.g. subscription, share, purchase or lease”).  
Claim 15, Kristiansen discloses an information processing method wherein a computer executes: 
presenting a plurality of vehicle units extracted from among a plurality of types of under units each of which is provided with a driving mechanism configured to cause wheels to rotate and a plurality of types of upper units to be loaded on any of the under units to a user, the plurality of vehicle units being combinable as a vehicle (FIGS. 3-4; pg. 4, lines 1-20 “the end user may customize the cabin and/or the storage compartment, and thus the modular transport unit, according to need arising from given circumstances such as to provide an increased degree of flexibility to the end user”; pg. 8, lines 5-10 “The at least one propulsion element may be any one of a sphere, a wheel, a propeller and a rotor.  In an embodiment the modular transport unit further comprises a plurality of propulsion modules and/or a plurality of cabin modules and/or a plurality of storage compartment modules”; pg. 17, lines 1-10 “Figs. 1 and 2 show an example of a propulsion module 100 which serves as undercarriage and for propelling the modular transport unit simultaneously, and thus supports any need of transportation” pg. 20, lines 20-25 “The app 1100 may comprise instructions executable on the data processing device 1000 to display data to the user, e.g. on a screen or display of the data processing device 1000”);
- 40 -accepting selection by the user from among the plurality of vehicle units (pg. 4, lines 1-20 “the end user may customize the cabin and/or the storage compartment, and thus the modular transport unit, according to need arising from given circumstances such as to provide an increased degree of flexibility to the end user”; pg. 9, lines 10-15 “In a further embodiment of such a system, the computer readable medium comprises instructions configured for execution at the data processing device such as to cause the data processing device to enable the user to design and customize the modular transport unit, and especially the cabin and/or storage compartment module(S) thereof”; pg. 19, lines 25-30 “The app 1100 may also receive input from other sources such as internal or external databases or a user”); and
calculating a fee in the case of providing the selected vehicle units (pg. 20, lines 5-15 “The app 1100 may comprise instructions executable on the data processing device 1000 to manage financing on usage … of one or more modular transport units according to the invention by e.g. subscription, share, purchase or lease”).  


Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen (WO 2018/006916 A1) in view of Matsumoto et al. (US 2020/0219179 A1), hereinafter “Matsumoto”.
Claim 2, Kristiansen discloses the information processing apparatus according to claim 1.  Kristiansen further discloses wherein the controller presents the plurality of vehicle units that is combinable as the vehicle, based on at least one of a destination location, the number of passengers and a load weight … (pg. 19, line 20 to pg. 20, line 5 “The app 1100 may comprise instructions executable on the data processing device 1000 to service and manage real-time transport needs and accordingly model transport units based on autonomous calculations of for instance distance to a destination, distance covered, load of carriage (number of transport units), weight of carriage, calendar interaction and deadlines, transport distances…” ).
Kristiansen does not explicitly teach at least one of a destination location, the number of passengers and a load weight input by the user. However, Matsumoto [Symbol font/0x2D]which like Kristiansen is related to providing vehicles[Symbol font/0x2D] teaches: vehicle specifications input by the user (Matsumoto ¶ [0060] “The reservation management unit 431 communicates with the communication unit 41 to receive reservable vehicle 1 data matching vehicle reservation data input by a user, including, for example, desired type of vehicle 1, desired vehicle 1 pick-up location (station 2 area), and desired vehicle 1 use date and time. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Kristiansen to include the input by the user, as taught by Matsumoto.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the input by the user of Matsumoto to enhance convenience of a vehicle rental service (Matsumoto ¶ [0015]).

Claim 7, Kristiansen discloses the information processing apparatus according to claim 1.  Kristiansen does not disclose the following limitation, however  Matsumoto [Symbol font/0x2D]which like Kristiansen is related to providing vehicles[Symbol font/0x2D] teaches: wherein, when the vehicle units are rented, the controller calculates the fee based on a period of use from start to end of rental of the vehicle units (Matsumoto ¶ [0086] “The vehicle rental management apparatus 101 further comprises the fee calculating unit 434 for calculating use fees arising in connection with rental of the vehicles 1 (FIG. 3). The fee calculating unit 434 calculates use fees of the vehicles 1 so as to establish a difference between use fee per unit time for customer users using the vehicles 1 and use fee per unit time for station managers using the vehicles 1”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Kristiansen to include the input by the user, as taught by Matsumoto.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the input by the user of Matsumoto to enhance convenience of a vehicle rental service (Matsumoto ¶ [0015]).

Claim 9, Kristiansen discloses the information processing system according to claim 8.  Kristiansen further discloses wherein the controller presents the plurality of vehicle units that is combinable as the vehicle, based on at least one of a destination location, the number of passengers and a load weight … (pg. 19, line 20 to pg. 20, line 5 “The app 1100 may comprise instructions executable on the data processing device 1000 to service and manage real-time transport needs and accordingly model transport units based on autonomous calculations of for instance distance to a destination, distance covered, load of carriage (number of transport units), weight of carriage, calendar interaction and deadlines, transport distances…” ).
Kristiansen does not explicitly teach at least one of a destination location, the number of passengers and a load weight input by the user. However, Matsumoto [Symbol font/0x2D]which like Kristiansen is related to providing vehicles[Symbol font/0x2D] teaches: vehicle specifications input by the user (Matsumoto ¶ [0060] “The reservation management unit 431 communicates with the communication unit 41 to receive reservable vehicle 1 data matching vehicle reservation data input by a user, including, for example, desired type of vehicle 1, desired vehicle 1 pick-up location (station 2 area), and desired vehicle 1 use date and time. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kristiansen to include the input by the user, as taught by Matsumoto.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the input by the user of Matsumoto to enhance convenience of a vehicle rental service (Matsumoto ¶ [0015]).

Claim 14, Kristiansen discloses the information processing system according to claim 8.  Kristiansen does not disclose the following limitation, however  Matsumoto [Symbol font/0x2D]which like Kristiansen is related to providing vehicles[Symbol font/0x2D] teaches: wherein, when the vehicle units are rented, the controller calculates the fee based on a period of use from start to end of rental of the vehicle units (Matsumoto ¶ [0086] “The vehicle rental management apparatus 101 further comprises the fee calculating unit 434 for calculating use fees arising in connection with rental of the vehicles 1 (FIG. 3). The fee calculating unit 434 calculates use fees of the vehicles 1 so as to establish a difference between use fee per unit time for customer users using the vehicles 1 and use fee per unit time for station managers using the vehicles 1”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kristiansen to include the input by the user, as taught by Matsumoto.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the input by the user of Matsumoto to enhance convenience of a vehicle rental service (Matsumoto ¶ [0015]).

Claim 16 is directed to a method.  Claim 16 recites limitations that are parallel in nature as those addressed above for claim 2 which is directed towards an apparatus.  Claim(s) 16 is therefore rejected for the same reasons as set forth above for claim 2.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen (WO 2018/006916 A1) in view of Wunsche, III et al. (US 2020/0151625 A1), hereinafter “Wunsche”. 
Claim 4, Kristiansen discloses the information processing apparatus according to claim 1. Kristiansen further discloses presenting the plurality of vehicle units, as shown above for claim 1, however Kristiansen does not teach wherein the controller presents the plurality of vehicle units based on a use purpose of the vehicle specified by the user.  
However, Wunsche [Symbol font/0x2D]which like Kristiansen is related to providing a vehicle in response to a user request[Symbol font/0x2D] teaches: wherein the controller presents the plurality of vehicles based on a use purpose of the vehicle specified by the user (Wunsche ¶¶ [0045]-[0048] “In response to receiving the vehicle-sharing request and based on the vehicle selection history, the application information, the location information, and/or the user history information, the recommendation module 180 is configured to generate a set of vehicle recommendations associated with the vehicle sharing fleet 200 that may be suitable for the user 20”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Kristiansen to include the use purpose of the vehicle specified by the user, as taught by Wunsche.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the use purpose of Wunsche in order to generate suitable vehicle recommendations for the user (Wunsche ¶ [0048]).

Claim 11, Kristiansen discloses the information processing system according to claim 8.  Kristiansen discloses presenting the plurality of vehicle units, as shown above for claim 8, however Kristiansen does not teach wherein the controller presents the plurality of vehicle units based on a use purpose of the vehicle specified by the user.  However, Wunsche [Symbol font/0x2D]which like Kristiansen is related to providing a vehicle in response to a user request[Symbol font/0x2D] teaches: wherein the controller presents the plurality of vehicles based on a use purpose of the vehicle specified by the user (Wunsche ¶¶ [0045]-[0048] “In response to receiving the vehicle-sharing request and based on the vehicle selection history, the application information, the location information, and/or the user history information, the recommendation module 180 is configured to generate a set of vehicle recommendations associated with the vehicle sharing fleet 200 that may be suitable for the user 20”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kristiansen to include the use purpose of the vehicle specified by the user, as taught by Wunsche.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the use purpose of Wunsche in order to generate suitable vehicle recommendations for the user (Wunsche ¶ [0048]).

Claim 18  is directed to a method.  Claim 18 recites limitations that are parallel in nature as those addressed above for claim 4 which is directed towards an apparatus.  Claim(s) 18 is therefore rejected for the same reasons as set forth above for claim 4.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen (WO 2018/006916 A1) in view of Scaringe et al. (US 2019/0197679 A1), hereinafter “Scaringe”. 
Claim 5, Kristiansen discloses the information processing apparatus according to claim 1.  Kristiansen does not disclose the following limitation, however Scaringe [Symbol font/0x2D]which like Kristiansen is related to providing modular vehicles[Symbol font/0x2D] teaches: wherein the controller outputs setting information for setting a travel condition to the vehicle based on combination of the vehicle units selected by the user (Scaringe ¶ [0033] “ In this regard, after the onboard computer 222 identifies the type and/or unique identification of the particular configuration, e.g., module 230 (or the configuration, e.g., module, transmits its type to the onboard computer 222), the onboard computer 222 may choose appropriate vehicle driving performance characteristics suitable for the configuration and vehicle use. For example, if the module 230 attached to the vehicle is a delivery module, the onboard computer 222 may limit the acceleration of the vehicle 200 so as to avoid damaging merchandise in the delivery module, soften the ride by adjusting a suspension component 216, and provide normal braking performance and sensitivity”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Kristiansen to include the outputting of setting information as taught by Scaringe.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the outputting of Scaringe in order to provide the ability to structurally and reversibly configure a single automotive vehicle as a utility haul vehicle, a recreational vehicle, and a delivery vehicle to name a few (Scaringe ¶ [0006]).
Claim 6, the combination of Kristiansen in view of Scaringe teaches the information processing apparatus according to claim 5.  Kristiansen does not teach the following limitation, however Scaringe further teaches wherein the travel condition is at least one of an upper speed limit, a setting for suspensions, a jerk at the time of starting and a jerk at the time of stopping (Scaringe ¶ [0033] “the predetermined feature set may comprise one or more ride performance characteristics including one or more of a limitation on a maximum permissible acceleration, a firmness of ride of the vehicle, braking performance/sensitivity, a nominal suspension height, and an effective steering ratio” and “In another example, where the particular configuration involves attachment of a recreational module for camping, vehicle performance characteristics may be altered in a predetermined way to account for the higher center of gravity of such a removable module, e.g., to place limits on speed, acceleration, etc.”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Kristiansen to include the travel condition as taught by Scaringe.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the travel condition of Scaringe in order to provide the ability to structurally and reversibly configure a single automotive vehicle as a utility haul vehicle, a recreational vehicle, and a delivery vehicle to name a few (Scaringe ¶ [0006]).

Claim 12, Kristiansen discloses the information processing system according to claim 8.  Kristiansen does not disclose the following limitation, however Scaringe [Symbol font/0x2D]which like Kristiansen is related to providing modular vehicles[Symbol font/0x2D] teaches: wherein the controller outputs setting information for setting a travel condition to the vehicle based on combination of the vehicle units selected by the user (Scaringe ¶ [0033] “ In this regard, after the onboard computer 222 identifies the type and/or unique identification of the particular configuration, e.g., module 230 (or the configuration, e.g., module, transmits its type to the onboard computer 222), the onboard computer 222 may choose appropriate vehicle driving performance characteristics suitable for the configuration and vehicle use. For example, if the module 230 attached to the vehicle is a delivery module, the onboard computer 222 may limit the acceleration of the vehicle 200 so as to avoid damaging merchandise in the delivery module, soften the ride by adjusting a suspension component 216, and provide normal braking performance and sensitivity”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kristiansen to include the outputting of setting information as taught by Scaringe.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the outputting of Scaringe in order to provide the ability to structurally and reversibly configure a single automotive vehicle as a utility haul vehicle, a recreational vehicle, and a delivery vehicle to name a few (Scaringe ¶ [0006]).

Claim 13, the combination of Kristiansen in view of Scaringe teaches the information processing system according to claim 12.  Kristiansen does not teach the following limitation, however Scaringe further teaches wherein the travel condition is at least one of an upper speed limit, a setting for suspensions, a jerk at the time of starting and a jerk at the time of stopping (Scaringe ¶ [0033] “the predetermined feature set may comprise one or more ride performance characteristics including one or more of a limitation on a maximum permissible acceleration, a firmness of ride of the vehicle, braking performance/sensitivity, a nominal suspension height, and an effective steering ratio” and “In another example, where the particular configuration involves attachment of a recreational module for camping, vehicle performance characteristics may be altered in a predetermined way to account for the higher center of gravity of such a removable module, e.g., to place limits on speed, acceleration, etc.”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kristiansen to include the travel condition as taught by Scaringe.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the travel condition of Scaringe in order to provide the ability to structurally and reversibly configure a single automotive vehicle as a utility haul vehicle, a recreational vehicle, and a delivery vehicle to name a few (Scaringe ¶ [0006]).

Claims 19-20 are directed to a method.  Claims 19-20 recite limitations that are parallel in nature as those addressed above for claims 5-6 which are directed towards an apparatus.  Claim(s) 19-20 are therefore rejected for the same reasons as set forth above for claims 5-6, respectively.








Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen (WO 2018/006916 A1) in view of Silvergate et al. (US 2021/0093972 A1), hereinafter “Silvergate”.
Claim 3, Kristiansen discloses the information processing apparatus according to claim 1.  Kristiansen further discloses wherein the vehicle is provided with one of the vehicle units that is either one of the under units or one of the upper units, beforehand (FIGS. 3-4 ; pg. 4, lines 15-25; pg. 17, lines 20-30).
Kristiansen does not disclose … and the controller presents the plurality of vehicle units that is combinable with the vehicle, based on unit information - 37 -indicating the vehicle unit that the vehicle is provided with beforehand.  
However, Silvergate [Symbol font/0x2D]which like Kristiansen is related to customizing a vehicle[Symbol font/0x2D] teaches and the controller presents the plurality of vehicle units that is combinable with the vehicle, based on unit information - 37 -indicating the vehicle unit that the vehicle is provided with beforehand (Silvergate ¶¶ [0037]-[0039]; ¶ [0040] “Once a vehicle, component, or sector is selected, in an embodiment, at 205, the end user can use the design menu to create a custom replacement for the selected vehicle, component, or sector. In an embodiment, the design menu can be used to provide a vehicle, component, or sector, and the end user can select the color, decorations, adornments, and shape”; ¶ [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Kristiansen to include the presentation of the plurality of vehicle units, as taught by Silvergate.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the presentation of Silvergate in order to provide online customization of a real vehicle by an end user (Silvergate ¶ [0036]).

Claim 10, Kristiansen discloses the information processing system according to claim 8.  Kristiansen further discloses wherein the vehicle is provided with one of the vehicle units that is either one of the under units or one of the upper units, beforehand (FIGS. 3-4 ; pg. 4, lines 15-25; pg. 17, lines 20-30).
Kristiansen does not disclose … and the controller presents the plurality of vehicle units that is combinable with the vehicle, based on unit information - 37 -indicating the vehicle unit that the vehicle is provided with beforehand.  
However, Silvergate [Symbol font/0x2D]which like Kristiansen is related to customizing a vehicle[Symbol font/0x2D] teaches and the controller presents the plurality of vehicle units that is combinable with the vehicle, based on unit information - 37 -indicating the vehicle unit that the vehicle is provided with beforehand (Silvergate ¶¶ [0037]-[0039]; ¶ [0040] “Once a vehicle, component, or sector is selected, in an embodiment, at 205, the end user can use the design menu to create a custom replacement for the selected vehicle, component, or sector. In an embodiment, the design menu can be used to provide a vehicle, component, or sector, and the end user can select the color, decorations, adornments, and shape”; ¶ [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kristiansen to include the presentation of the plurality of vehicle units, as taught by Silvergate.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Kristiansen to include the presentation of Silvergate in order to provide online customization of a real vehicle by an end user (Silvergate ¶ [0036]).

Claim 17 is directed to a method.  Claim 17 recites limitations that are parallel in nature as those addressed above for claim 3 which is directed towards an apparatus.  Claim(s) 17 is therefore rejected for the same reasons as set forth above for claim 3.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Borroni-Bird et al. (US 2015/0083509 A1) describes a modular robotic vehicle that may be docked with another vehicle.
Castillo et al. (US 2021/0061157 A1) describes apparatuses, methods and systems for forming an autonomous vehicle of an upper body unit and a lower chassis.
NPL Ref U (Griffith) describes a plan from AEV Robotics to assemble lightweight, modular electric cars.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625